Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after final rejection filed 2/5/2021.

As filed, claims 1, 10, 12-14, and 27-29 are pending; and claims 2-9, 11, and 15-26 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 2/5/2021, with respect to claims 1, 10, 12-14, and 27-29, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 102(a)(1) rejection of claim 27 by Koji is withdrawn per amendments/remarks.

The § 103(a) rejection of claims 1, 14, and 29 by Koji is withdrawn per amendments/remarks.


The claim objection of claims 10, 12, 13, and 28 is withdrawn per amendments/remarks. 

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael McIntyre on 3/4/2021.
The application has been amended as follows: 

In claim 1, amend the following: 
Before “at least one of lactic acid”;
After “a molecule”;
Delete “comprising”; and
Insert -- consisting of --.

In claim 12, amend the following: 
Before “gas phase”;
After “the ammonia in”;
Delete “the”; and
Insert 
In claim 27, amend the following: 
Before “
    PNG
    media_image1.png
    39
    73
    media_image1.png
    Greyscale
”;
After “the nitrile”;
Delete “comprises”; and
Insert – consists of --.

Before “at least one of an alkyl group”;
After “R1”;
Delete “comprises”; and
Insert – consists of --.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to a process of making a nitrile via a catalyst comprising TiO2.
The prior art, which is Koji used in the previous office action, was removed because it failed to teach or suggest the use of reactant consists of lactic acid, 3-hydroxypropionic acid, ethyl ester thereof, or anhydride.  Without Koji, the instant process is free of prior art; i.e. novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 10, 12-14, and 27-29 are allowed.
Claims 2-9, 11, and 15-26 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/PO-CHIH CHEN/Primary Examiner, Art Unit 1626